DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 4b, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.

Drawings
The drawings were received on 09/27/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825).
Regarding Claim 1, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and including a flange region (19) for engagement with the gear component (see Fig. 2).
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) comprising layers of a reinforcing fiber material impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material).
The layers having been machined (the Examiner notes that “machined” is a “product by process” limitation and accordingly is given little patentable weight, and that the end surface of the flange region that contacts the gear component are capable of being formed through machining, such as to form the notches for accepting element 25; see MPEP 21131) to expose parts of the layers of the 
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange section are non-perpendicularly angled to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that 
Wherein parts of the layers of the flange region for engaging the gear component (see Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, which would be the radially most outward portion of the gear, through a portion of perpendicular layers).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.
Regarding Claim 3, Wells further discloses a gear according to Claim 1, wherein the gear component is of metallic form (see Col. 2 Lines 41-43, disclosing the gear component can be metal), including a face with which the flange section is cooperable (see Fig. 2), and a toothed face (22).
Regarding Claim 14 Wells further discloses a gear according to Claim 1, wherein the flat element is of disc shaped form (see Fig. 1).
Regarding Claim 15, Wells further discloses a gear according to Claim 1, wherein a second gear component (10) is provided, the second gear component being located to the inner periphery of the 
Regarding Claim 18, Wells further discloses a gear according to Claim 1, wherein the gear component includes teeth which are outwardly presented (see Figs. 1 and 2).
Regarding Claim 20, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and the drive transfer section including a flange region (19) for engagement with the gear component (see Fig. 2). 
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) comprising layers of a reinforcing fiber material impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material, at least one of the layers having a thickness (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material, the Examiner notes that everything has at least some thickness no matter how minuscule). And parts of the layers of the flange region for engaging the gear component (see Fig. 2, showing that the exposed radially outward portions of the flange region engages the gear component, and accordingly the exposed parts of the layers engage the gear component).
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the 
Wherein parts of the layers of the flange region for engaging the gear component (see Mains Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, which would be the radially most outward portion of the gear, through a portion of perpendicular layers).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide oriented the layers of the composite in the gear disclosed in Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.

Regarding Claim 21, Wells discloses a gear comprising an annular gear component (20) and a drive transfer section (15), the drive transfer section being of composite material form (see Col. 2 Lines 24-32, disclosing that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder) and the drive transfer section including a flange region for engagement with the gear component (see Fig. 2). 
The drive transfer section comprising a flat element (18), the flange region upstanding from a plane of the flat element (see Fig. 2, showing that the flange extends perpendicular to the flat element).
The drive transfer section being of multi-layered form comprising layers of a reinforcing fiber material (see Col. 2 Lines 24-27, disclosing that the material is laminated, and accordingly would be multi-layered) impregnated with a binder material (see Col. 2 Lines 24-27, disclosing fibrous material impregnated with resin).
The flange region being defined by parts of at least some of the layers of reinforcing fiber material (see Fig. 2, showing that the flange in monolithic with the rest of the drive transfer section, and accordingly the flange will include the layered reinforcing fiber material). 
Wells does not disclose the particular orientation of the composite layers. However, Mains, teaches that in making a molded laminated gear blank to stack the layers on top on one another in the axial direction of the gear with the layers (9, 10, 11, 12) extending in a radial direction (see Fig. 1). Wherein the parts of the layers located within the flange section are non-perpendicularly angled to the plane of the flat element (see Fig. 1, showing at least two non-perpendicularly angled layers 12 on the “top” side of the gear and two non-perpendicularly angled layers 11 on the “bottom” side of the gear). Further, that by providing the layers in a manner parallel to the flat element with a slight flare on the surface to be cut (i.e. the flanged portion) prevents chipping when the gear blank is being cut at that location, without the need to support the gear during cutting, which is required with perpendicular layers (see Page 1 Lines 71-80).
Wherein parts of the layers of the flange region for engaging the gear component (see Mains Fig. 1, showing that the non-perpendicularly angled layers of the flange region engage the gear component, which would be the radially most outward portion of the gear, through a portion of perpendicular layers). Where at least two adjacent layers of the reinforcing fiber material are separated from each other at the flange region (see Fig. 1, showing for example that the layers 10 and 11 are adjacent to one another and separated from one another in the flange region in an axial direction, note: the term “adjacent” is considered to be a broad term, requiring merely that the layers be generally next to one another, with there being no requirement that there are no other layers or components disposed between the two layers).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that by providing layers that are parallel to the flat element with a slight flare at the flange would allow for notches for coupling the first gear component and the drive transfer section to be cut without having to support the sides of the gear, thereby reducing the cost of manufacturing the gear while also allowing for faster manufacturing of the gear to be accomplished.
Wells with layers that are parallel to the flat element with a slight flare at the edge to be cut as taught in Mains to reduce the cost of manufacturing the gear and to allow for faster production of the gear.

Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Johnson (US 4,077,274).
Regarding Claim 2, Wells does not disclose a hoop element for a gear according to Claim 1. However, Johnson, which teaches a similar gear having a separate drive transfer section (30) and gear component (34), and further comprising a hoop element (44) applying a load to the flange region (see Col. 3 Lines 21-25, teaching a pair of hoop elements that press against the gear component and the drive transfer section and that the hoop elements can be made of sheet metal or plastic) to compress the flange region against the gear component and provide support for the gear component (see Fig. 4, showing that based on the shape and material of the hoop elements, the hoop elements would compress the sides of the flange region, which would push the flange into the gear component and vice versa).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing hoop elements to exert a force on the drive transfer section would improve the retention of the gear component on the drive transfer section (see Johnson Col. 3 Lines 21-25), thereby resulting in the reduced likelihood of slippage between the gear component and the drive transfer section.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the hoop elements taught in Johnson to improve retention of the gear component on the drive transfer section.
Regarding Claim 4, Wells further discloses a gear according to Claim 3, wherein the flange and gear component are coupled together through a plurality of notches and buttons, but not splines. However, Johnson teaches providing a gear component and the drive transfer section with a plurality of splines (36) to couple the drive transfer section with the gear component (see Fig. 3).
One having ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention would have readily appreciated that by providing splines that extend along the entire axial length of the gear component and the drive transfer section where the two components are coupled to one another, would increase the adhesion of the gear component to the drive transfer section, and especially in particular to the portions of the gear component that are located at the axial ends of the gear component (as this location was previously unsupported).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with the splines taught in Johnson to improve the coupling of the gear component and the drive transfer section along the entire axial length of the gear component. Further replacement of the buttons with splines is a simple substation of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). 
Note: In the resulting combination, the flange portion of the drive transfer section is in direct contact with the gear component, then the flange portion would have the splines. Accordingly, the recited claim language “the face with which the flange section is cooperable is of splined form” is considered to be met.
Regarding Claims 6 and 7, the Combination further suggests a gear according to Claim 2, wherein the hoop element is of a plastic material, but not specifically a composite material. However, Wells teaches that the plastic material used to make the drive transfer section is a fiber reinforced plastic (see Col. 2 Lines 24-32, discloses that the drive transfer section is made of a composite material in the form of a macerated or laminated fibrous material impregnated with a resinous binder).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to replace the plastic of hoop element suggested by the Combination with a plastic reinforced by fibers as taught in Wells to improve the strength of the hoop element. See also MPEP 2143(I)(C). 
Note: The resulting Combination would necessarily meet the cited claim language that the hoop element is a composite material (Claim 6) and in particular is filament wound (Claim 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 3,200,665) in view of Mains (US 1,824,825) and Murrietta (US 6,074,316).
Regarding Claim 16, Wells further discloses a gear according to Claim 15, wherein the drive transfer section includes a second flange region (see Fig. 2) for engagement with the second gear component (see Fig. 2), but not a second hoop element. 
However, Murrietta teaches providing a gear with a second hoop element (90A) for attaching the drive transfer section (10A and 10B) to a second gear component (90B), and further that the second hoop element applies a load to the to compress the second flange region against the second gear component and provide support for the second gear component (see Fig. 3, showing that the second hoop element cooperates with the second gear component using screws 11 to clamp the drive transfer 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a second hoop that cooperates with the second gear component to clamp the drive transfer section would provide a stronger coupling between the second gear component and the drive transfer section by providing axial end stops preventing the drive transfer section from moving axially relative to the second gear component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear disclosed in Wells with a second hoop element that forms a clamping action with the second gear component as taught in Murrietta to improve the coupling between the drive transfer section and the second gear component, thereby prevent relative axial movement between the two components.
Note: Since the second hoop element couples to the second gear component and the radially inward surface of the drive transfer section, in the resulting Combination this area is the location of the second flange region, and accordingly the second flange region will be compressed by the second hoop element to hold the second flange region against the second gear component.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Page 8 Lines 14-16: Applicant argues Wells does not disclose layers of reinforcing material” and that “[t]he Office Action merely assumes such features is present in the alleged flange of Wells”. This is not persuasive. As previously stated in the Office Action mailed on 05/26/2021, Wells specifically states on Col. 2 Lines 24-27 that the drive transfer section (i.e. web 15) is made of laminated composite material. Note: Meriam-Webster defines “laminated” as “made by bonding or impregnating superposed layers (as of paper, wood, or fabric) with resin and compressing under heat”. Further, as shown in Fig. 2, and as set forth in the prior Office Action, the flange is monolithically formed with the drive transfer section, meaning that the layering would also be located in the flange.
Page 8 Lines 22-26: Applicant argues that “[s]imply because Mains presents layers as shown, does not mean that any layers of Wells are or can be similarly oriented” and that also doesn’t mean that the layers “are even capable of being stacked and/or oriented with the claimed non-perpendicularly angled arrangement”. This is not persuasive. Mains is being used to teach the orientation of the layers (since Wells is silent on the matter of orientation, leading one having ordinary skill in the art to seek an acceptable solution), which includes the orientation of the layers in the flange region. As stated in the prior Office Action, and set forth above, Mains states that such an orientation is advantageous in preventing chipping when cutting the radial outer surface of the gear (see Mains Page 1 Lines 71-80), providing a reason why one having ordinary skill in the art would be motivated to apply Mains to Wells. Further, Applicant is merely alleging that Mains might not work in Wells without any evidence as to why this would be. As set forth above, the definition of “laminated” refers a material “made by bonding or impregnating superposed layers (as of paper, wood, or fabric) with resin and compressing under heat”, meaning that Wells is formed using compression and heat, which is the same process used in Mains (see Mains Page 2 Lines 63-70). Since, the same procession of impregnating fibers with a binder resin under heat and compression is used, it is unclear how the method of manufacturing the drive transfer section and flange region taught in Mains could not work equally well in Wells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2113: Product-by-Process Claims:
        
        I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
        
        "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
        
        The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").